Citation Nr: 0029399	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  94-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sciatic neuralgia secondary to a strain of the sacroiliac 
joints, bilateral.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied an evaluation in excess of 
10 percent for a sciatic neuralgia.

In March 1996 the Board remanded the case to the RO for 
further development.  The veteran was accorded orthopedic and 
neurologic examinations in June 1996.  Thereafter, the RO 
confirmed the 10 percent evaluation, and returned the claims 
file to the Board.

The Board denied the veteran's appeal for an evaluation in 
excess of 10 percent for sciatic neuralgia by a decision 
dated in December 1997.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
("Court").  In February 2000 the Court vacated the Board's 
decision and remanded the case for further action.  The Court 
found that the Board did not ensure compliance with its 
remand directives as required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  

As an additional matter, it is noted that, in his appeal to 
the Court, the veteran raised the claim of entitlement to 
secondary service connection for a psychiatric disability for 
the first time.  The Court determined that it did not have 
jurisdiction to consider this claim because the veteran had 
not obtained a final Board decision regarding this issue.  
Similarly, the Board notes that, inasmuch as the issue of 
entitlement to secondary service connection for a psychiatric 
disability has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, referred to the RO for appropriate action.

It is further noted that when this case was previously before 
the Board, the veteran was represented by the America Legion.  
Thereafter, during his appeal to the Court, the veteran was 
represented by a private law firm.  Subsequent to the 
February 2000 remand by the Court, in May 2000, an attorney 
from the private law firm responded to correspondence from 
the Board and stated that his firm would not be representing 
the veteran before the Board or the RO.  


REMAND

In March 1996, the Board noted that when the veteran was 
examined in June 1993 the examiner had recommended 
electromyogram and nerve conduction studies but that such 
tests were not performed.  The Board remanded the case for 
additional development, to include a neurologic examination 
as well as electromyogram and nerve conduction studies.

Following the Board's remand, the veteran was accorded 
orthopedic and neurologic examinations in June 1996.  
However, electromyogram and nerve conduction studies were not 
performed.  The Court vacated the Board's decision and 
remanded the case for development and readjudication because 
the VA examination reports did not reflect that the studies 
specifically requested by the Board in the March 1996 remand 
were performed.

In order to ensure compliance with the terms of the March 
1996 remand, this case must once again be REMANDED for the 
following:

1. The RO should request the veteran to 
identify all medical care providers 
who have treated him for low back 
symptoms.  After securing any 
necessary release, the RO should 
obtain records from all sources 
identified by the veteran which are 
not already on file.

2. The veteran should be scheduled for an 
examination by a neurologist in order 
to determine the nature and severity 
of all disabilities involving his 
lumbosacral spine, to include the 
service-connected sciatic neuralgia 
secondary to a strain of the 
sacroiliac joints.  In conjunction 
with this examination, the veteran 
must be scheduled for electromyogram 
and nerve conduction studies.  The 
claims folder must be made available 
to the physician prior to the exami-
nation.  The physician should 
summarize all significant positive 
findings, particularly those relating 
to limitation of function.  The 
results of the electromyogram and 
nerve conduction studies should be 
included in the examination report, 
unless the veteran declines to undergo 
either or both of these studies.  The 
reason for any failure to report the 
results of these studies should be 
included in the examination report.  
If any disability, other than sciatic 
neuralgia, is found during the 
examination, the physician should 
render an opinion as to whether it is 
as likely as not that any additional 
disability found is causally related 
to the service-connected sciatic 
neuralgia and bilateral sacroiliac 
joint strain.  A complete rationale 
for any opinion expressed should be 
included in the examination reports.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the medical reports to 
ensure that they are responsive to and 
in compliance with the directives of 
this remand and, if they are not, the 
RO should implement corrective 
procedures.  See Stegall, supra.

4. After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on 
appeal in light of any additional 
evidence added to the records 
assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

